Argued October 17, 1924.
This, with two other cases, was tried in the court below to recover damages for personal injuries resulting from the same collision. Verdicts were rendered for the plaintiffs in each of three cases. A motion for a new trial was filed, which was granted in one case and denied in the others. This appeal is from the action of the court refusing to grant a new trial and entering judgment on the verdict.
During the progress of the trial one of the plaintiffs, in no wise related to the present appellee, while being examined as to her personal injuries, stated "my landlady came while I was still in bed and said there are two strangers downstairs who say that they are from an insurance company for the Quaker City Cab Company, shall I send them up? I said no, send them to my lawyer, and they can make an appointment to come when my doctor is present. That is the word I sent, and they did not come any more." The defendant moved to withdraw a juror on the ground that this remark was improper as a reference to an insurance company being Interested in the result of the accident. This the court declined to do, but indicated that he would entertain a motion to strike out the evidence on the ground that it was hearsay and inadmissible. Counsel for defendant declined to accept this suggestion and stated that he stood on his former motion to withdraw the juror. The court held the remark to have been inadvertently made, and not of sufficient importance to justify the withdrawal of the juror. The trial proceeded. No further *Page 220 
reference was made to the possible interest of an insurance company, or the relation of the plaintiff in this case to it, but the court of its own motion directed the jury not to pay any attention to the suggested interest of a third party to the record. It is not even intimated that the remark was anticipated by counsel of plaintiff, and could not, under the circumstances of the case have any appreciable effect, Holden v. P.R.R. Co.,169 Pa. 1. Unless there is a reasonable belief that the unexpected statement would have a prejudicial effect on the defendant, it does not constitute a ground for the withdrawal of a juror: Lenahan v. Pittston Coal Mining Co., 221 Pa. 626. The verdict rendered could not in any reasonable way be attributed to this trifling remark. The judgment is affirmed.